BARFIELD, Judge.
The Department of Health and Rehabilitative Services’ establishment of a recoupment of $15.00 per month from the appellant’s Aid to Families with Dependent Children (AFDC) benefits is AFFIRMED. However, this affirmance is predicated on the record and the factual findings made below, which indicate that extreme hardship will not be caused by the recoupment. See Chandler v. Department of Health and Rehabilitative Services, 593 So.2d 1183 (Fla. 1st DCA 1992).
We reject the appellee’s argument that the rationale of Chandler is inapplicable to proceedings under rule 10C-1.900, Florida Administrative Code, which provides: “The department shall recoup overpayments from the grants of current AFDC recipients at a rate of 5% of the AFDC payment standard for the size of the assistance group.” In the final order, the hearings officer concluded that the appellant’s hardship argument afforded no relief because “... the Hearings Officer is bound by the rule as cited above.” As in Chandler, the rule may not create a mandatory recoupment in derogation of section 409.335(1), Florida Statutes (1993), *230which requires recoupment “unless it is determined that extreme hardship would result if repayment were forced at that time.” The hearings officer must make a finding on the issue of extreme hardship.
ALLEN and KAHN, JJ., concur.